POWER OF ATTORNEY The undersigned hereby constitutes and appoints Kiesha Astwood, James Bitetto, Joni Lacks Charatan, Joseph M. Chioffi, Janette E. Farragher, John B. Hammalian, Robert R. Mullery and Jeff Prusnofsky, and each of them, with full power to act without the other, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities (until revoked in writing), to sign the Registration Statement on Form N-1A (and any and all amendments, including post-effective amendments, thereto) of BNY Mellon Funds Trust, a Massachusetts business trust, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. This document hereby revokes in its entirety the Power of Attorney executed December 8, 2009 by each of the undersigned, except David K. Mossman, and hereby revokes in its entirety the Power of Attorney executed December 14, 2011 by David K. Mossman. This Power of Attorney shall not be revoked by any subsequent power of attorney that the persons whose signatures appear below may execute, unless such subsequent power specifically provides that it revokes this Power of Attorney by referring to the date of execution of this document or specifically states that the instrument is intended to revoke all prior powers of attorney. /s/ David K. Mossman December 4, 2012 David K. Mossman President (Principal Executive Officer) /s/ James Windels December 4, 2012 James Windels Treasurer (Principal Financial and Accounting Officer) /s/ Patrick J. OConnor December 4, 2012 Patrick J. OConnor Board Member (Chairman) /s / John R. Alchin December 4, 2012 John R. Alchin Board Member /s/ Ronald R. Davenport December 4, 2012 Ronald R. Davenport Board Member /s/ Jack L. Diederich December 4, 2012 Jack L. Diederich Board Member /s/ Kim D. Kelly December 4, 2012 Kim D. Kelly Board Member /s/ Kevin C. Phelan December 4, 2012 Kevin C. Phelan Board Member /s / Patrick J. Purcell December 4, 2012 Patrick J. Purcell Board Member /s/ Thomas F. Ryan, Jr. December 4, 2012 Thomas F. Ryan, Jr. Board Member /s/ Maureen M. Young December 4, 2012 Maureen M. Young Board Member COMMONWEALTH OF PENNSYLVANIA ) ) ss: PHILADELPHIA COUNTY OF PHILADELPHIA ) On December 4, 2012 before me, the undersigned, personally appeared each of the above-named individuals, except James Windels, each personally known to me or proved to me on the basis of satisfactory evidence to be the individuals whose names are subscribed to the within instrument, and acknowledged to me that they executed the same in their respective capacities as an officer or Board Member of BNY Mellon Funds Trust, a Massachusetts business trust, and that by their respective signatures on the instrument, the individuals executed the instrument. WITNESS my hand and official seal. /s/ Sabrina Moore Notary Public STATE OF NEW YORK ) ) ss: NEW YORK COUNTY OF NEW YORK ) On December 4, 2012 before me, the undersigned, personally appeared James Windels, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument, and acknowledged to me that he executed the same in his capacity as Treasurer (Principal Financial and Accounting Officer) of BNY Mellon Funds Trust, a Massachusetts business trust, and that by his signature on the instrument, he executed the instrument. WITNESS my hand and official seal. /s/ Loretta Johnston Notary Public 2
